Citation Nr: 1106876	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for a bilateral knee 
disability, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to December 1985.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
which, inter alia, denied service connection for a bilateral knee 
disability and for degenerative arthritis of the upper spine.  In 
a July 2010 rating decision, the RO granted a claim for service 
connection for the cervical spine disability.  As this represents 
a complete grant of the benefit sought on appeal, this issue is 
no longer before the Board.  

The case was previously before the Board in September 2009 and 
was remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review of the issues 
decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony in a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in August 2009.  
A transcript of that hearing is associated with the claims file.  


FINDING OF FACT

Degenerative arthritis of the knees did not begin during service 
or within one year of separation and is not shown by competent 
evidence to be causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of 
the knees are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2004, which substantially complied with the notice 
requirements for service connection claims.  Complete notice was 
sent in March 2006, and the claim was readjudicated in a June 
2006 statement of the case and March 2007 and July 2010 
supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Bilateral Knee Disability

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service. 38 
U.S.C.A. § 1110.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran is seeking service connection for a bilateral knee 
disability, claimed as arthritis, which he contends results from 
an injury suffered during service.  Specifically, he reports that 
he was in a car accident early in service.  During his Board 
hearing in August 2009, the Veteran testified his knees were 
swollen after the accident and was placed on light duty.  He 
further stated that he experienced severe knee pain for many 
years in service due to "kneeling on cold aircraft metal" in 
his duties as an aviation machinist.  

Service treatment records reflect that the Veteran underwent a 
physical examination in November 1965, during which he did not 
report any knee or joint trouble, and no orthopedic disorders 
were found on objective examination.  Physical examinations were 
performed in service in August 1968 and August 1969.  A treatment 
noted dated in November 1970 indicates that the Veteran struck 
both knees during a vehicle collision, suffering a superficial 
abrasion over the right patella.  An x-ray showed no evidence of 
fractures.  In July 1973 and April 1976 physical examinations, no 
knee disorders were reported or noted.  During the Veteran's 
retirement physical examination in December 1985, he reported a 
history of "trick" or locked knee, including pain with 
pressure, that was greater on the left than the right.  Upon 
objective examination, no defects were noted and all systems were 
described as normal.  

The claims file contains private treatment records from a number 
of different providers.  These records do not indicate any 
diagnosis of or treatment for any knee disabilities.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination of his knees in November 2009.  The 
examiner reviewed the record, noting that the Veteran worked for 
20 years in service as a sheet metal mechanic.  Following his 
retirement, he worked in a civil service aircraft maintenance job 
for 12 years, and subsequently he worked in psychology for 10 
years.  He had last worked 4 to 5 years prior to the examination 
and reported that he was unable to work because of neck and back 
problems.  The examiner noted that the Veteran had injured his 
knees in a vehicle accident in service and that he had reported 
"trick knees" at separation.  In service, the Veteran was 
frequently required to work while on his knees, and he was 
exposed to trauma while working on steel decks, negotiating 
"knee knockers," and using shipboard ladders.  

The Veteran reported that he experienced pain in both knees when 
walking on stairs.  He was unable to crouch, stoop, or squat due 
to knee pain and stated that on occasion he experienced giving 
way of his knee, more pronounced on the right.  He did not use a 
brace or splint.  On examination, there was no evidence of 
deformity of either knee, but there was discoloration and callous 
over the patellar tendon which was nontender to palpation. He had 
full extension of each knee, while flexion was limited to 110 
degrees on the right, with pain, and 100 degrees on the left, 
with pain and crepitation.  There was no evidence of additional 
loss with repetition, and no instability.  X-rays revealed "very 
minimal" degenerative changes of both knees.  The diagnosis was 
mild degenerative osteoarthric changes both knees, with nontender 
anterior knee callous reaction.  The examiner noted that it had 
been 24 years since the Veteran's separation from service and his 
current knee degeneration was "quite minimal, almost 
borderline."  Thus, he concluded, it is unlikely that the 
Veteran's current condition is related to his service.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has reported that he experienced knee pain throughout 
service, although he did not seek follow-up treatment after his 
initial injury in 1970.  The Veteran is competent to describe the 
symptoms he has experienced that are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board 
cannot reject, or find nonprobative, lay evidence simply because 
it is not accompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  
Furthermore, the Board has no reason to doubt the credibility of 
the Veteran's statements in regard to his knee pain.  

The VA examiner reviewed the entire record, taking into 
consideration the Veteran's in-service knee injury, his 
occupational activities, and his subjective complaints.  Based on 
the current severity of the Veteran's knee disability and the 24 
years since separation from service, he concluded that it is not 
likely to have begun during service.  The VA examiner is 
competent to render a medical diagnosis and an opinion as to 
etiology, and his opinion is thorough, well-reasoned, and 
supported by the evidence.  The Board finds there is no competent 
evidence that the Veteran's current mild osteoarthritic changes 
of the knees are related to any incident of his service.  Hence, 
the criteria for service connection for a bilateral knee 
disability have not been met, and service connection is denied.  


ORDER

Service connection for a bilateral knee disability, to include 
degenerative arthritis, is denied. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


